Case 6:14-cv-06016-GAP-EJK Document 294 Filed 06/25/20 Page 1 of 8 PageID 5926




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

 CRAWFORD’S AUTO CENTER,
 INC. and K & M COLLISION, LLC,

                  Plaintiffs,

 v.                                          Case No: 6:14-cv-6016-Orl-31EJK

 STATE FARM MUTUAL
 AUTOMOBILE INSURANCE
 COMPANY, STATE FARM
 GENERAL INSURANCE
 COMPANY, STATE FARM
 INDEMNITY COMPANY, STATE
 FARM GUARANTY INSURANCE
 COMPANY, STATE FARM FIRE
 AND CASUALTY COMPANY,
 STATE FARM COUNTY MUTUAL
 INSURANCE COMPANY OF
 TEXAS, ALLSTATE
 CORPORATION, ALLSTATE
 INSURANCE COMPANY,
 ALLSTATE COUNTY MUTUAL
 INSURANCE COMPANY,
 ALLSTATE FIRE & CASUALTY
 INSURANCE COMPANY,
 ALLSTATE INDEMNITY
 COMPANY, ALLSTATE NEW
 JERSEY INSURANCE, ALLSTATE
 NEW JERSEY PROPERTY AND
 CASUALTY INSURANCE
 COMPANY, ALLSTATE
 PROPERTY & CASUALTY
 INSURANCE COMPANY,
 ENCOMPASS INDEMNITY
 COMPANY, ESURANCE
 INSURANCE COMPANY,
 ESURANCE PROPERTY &
 CASUALTY INSURANCE
 COMPANY, GOVERNMENT
Case 6:14-cv-06016-GAP-EJK Document 294 Filed 06/25/20 Page 2 of 8 PageID 5927




 EMPLOYEE’S INSURANCE
 COMPANY, GEICO INDEMNITY
 COMPANY, GEICO GENERAL
 INSURANCE COMPANY, GEICO
 CASUALTY COMPANY, GEICO
 ADVANTAGE INSURANCE
 COMPANY, GEICO CHOICE
 INSURANCE COMPANY, GEICO
 SECURE INSURANCE COMPANY,
 GEICO COUNTY MUTUAL
 INSURANCE COMPANY, THE
 PROGRESSIVE CORPORATION,
 PROGRESSIVE AMERICAN
 INSURANCE COMPANY,
 PROGRESSIVE CASUALTY
 INSURANCE COMPANY,
 PROGRESSIVE GULF INSURANCE
 COMPANY, PROGRESSIVE
 SPECIALTY INSURANCE
 COMPANY, PROGRESSIVE
 CLASSIC INSURANCE COMPANY,
 PROGRESSIVE MICHIGAN
 INSURANCE COMPANY,
 PROGRESSIVE MOUNTAIN
 INSURANCE COMPANY,
 PROGRESSIVE NORTHERN
 INSURANCE COMPANY,
 PROGRESSIVE NORTHWESTERN
 INSURANCE, PROGRESSIVE
 PREFERRED INSURANCE
 COMPANY, PROGRESSIVE
 SECURITY INSURANCE CO,
 PROGRESSIVE SOUTHEASTERN
 INSURANCE COMPANY,
 PROGRESSIVE WEST INSURANCE
 COMPANY, PROGRESSIVE
 ADVANCED INSURANCE
 COMPANY, PROGRESSIVE
 CHOICE INSURANCE COMPANY,
 PROGRESSIVE DIRECT
 INSURANCE COMPANY,
 PROGRESSIVE GARDEN STATE
 INSURANCE, PROGRESSIVE

                                      2
Case 6:14-cv-06016-GAP-EJK Document 294 Filed 06/25/20 Page 3 of 8 PageID 5928




 MARATHON INSURANCE
 COMPANY, PROGRESSIVE
 PALOVERDE INSURANCE
 COMPANY, PROGRESSIVE
 SELECT INSURANCE COMPANY,
 PROGRESSIVE UNIVERSAL
 INSURANCE COMPANY,
 PROGRESSIVE COUNTY MUTUAL
 INSURANCE COMPANY, ARTISAN
 & TRUCKERS CASUALTY
 COMPANY, UNITED FINANCIAL
 CASUALTY COMPANY, FARMERS
 INSURANCE EXCHANGE, TRUCK
 INSURANCE EXCHANGE,
 FARMERS INSURANCE COMPANY
 OF ARIZONA, FARMERS
 INSURANCE COMPANY OF
 OREGON, FARMERS INSURANCE
 COMPANY OF WASHINGTON,
 FARMERS INSURANCE
 COMPANY, INC., FARMERS
 TEXAS COUNTY MUTUAL
 INSURANCE COMPANY, ILLINOIS
 FARMERS INSURANCE
 COMPANY, MID-CENTURY
 INSURANCE COMPANY,
 FOREMOST COUNTY MUTUAL
 INSURANCE COMPANY, BRISTOL
 WEST INSURANCE COMPANY,
 COAST NATIONAL INSURANCE
 COMPANY, 21ST CENTURY
 CENTENNIAL INSURANCE
 COMPANY, 21ST CENTURY
 INDEMNITY INSURANCE
 COMPANY, 21ST CENTURY
 INSURANCE COMPANY, LIBERTY
 MUTUAL HOLDING COMPANY,
 INC., LIBERTY MUTUAL GROUP
 INC., THE FIRST LIBERTY
 INSURANCE CORPORATION,
 LIBERTY COUNTY MUTUAL
 INSURANCE COMPANY, TEXAS,
 LIBERTY MUTUAL FIRE

                                      3
Case 6:14-cv-06016-GAP-EJK Document 294 Filed 06/25/20 Page 4 of 8 PageID 5929




 INSURANCE COMPANY, LIBERTY
 MUTUAL INSURANCE COMPANY,
 LM GENERAL INSURANCE
 COMPANY, PEERLESS
 INSURANCE COMPANY, SAFECO
 INSURANCE COMPANY OF
 AMERICA, SAFECO INSURANCE
 COMPANY OF ILLINOIS,
 NATIONWIDE MUTUAL
 INSURANCE COMPANY, ALLIED
 PROPERTY & CASUALTY
 INSURANCE COMPANY, AMCO
 INSURANCE COMPANY,
 DEPOSITORS INSURANCE
 COMPANY, NATIONWIDE
 INSURANCE COMPANY OF
 AMERICA, COLONIAL COUNTY
 MUTUAL INSURANCE COMPANY,
 NATIONWIDE AFFINITY
 INSURANCE COMPANY OF
 AMERICA, NATIONWIDE
 AGRIBUSINESS INSURANCE
 COMPANY, NATIONWIDE
 PROPERTY & CASUALTY
 INSURANCE COMPANY and
 NATIONWIDE MUTUAL FIRE
 INSURANCE COMPANY,

                  Defendants.
 ___________________________________

                           JUDGMENT IN A CIVIL CASE

 Decision by Court.   This action came before the Court and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED that the Plaintiffs take nothing on their claims

 against the Defendants, STATE FARM MUTUAL AUTOMOBILE INSURANCE

 COMPANY, STATE FARM GENERAL INSURANCE COMPANY, STATE FARM

 INDEMNITY COMPANY, STATE FARM GUARANTY INSURANCE COMPANY,


                                               4
Case 6:14-cv-06016-GAP-EJK Document 294 Filed 06/25/20 Page 5 of 8 PageID 5930




 STATE FARM FIRE AND CASUALTY COMPANY, STATE FARM COUNTY

 MUTUAL INSURANCE COMPANY OF TEXAS, ALLSTATE CORPORATION,

 ALLSTATE     INSURANCE      COMPANY,      ALLSTATE     COUNTY     MUTUAL

 INSURANCE COMPANY, ALLSTATE              FIRE & CASUALTY INSURANCE

 COMPANY, ALLSTATE INDEMNITY COMPANY, ALLSTATE NEW JERSEY

 INSURANCE,    ALLSTATE     NEW    JERSEY    PROPERTY     AND    CASUALTY

 INSURANCE COMPANY, ALLSTATE PROPERTY & CASUALTY INSURANCE

 COMPANY, ENCOMPASS INDEMNITY COMPANY, ESURANCE INSURANCE

 COMPANY, ESURANCE PROPERTY & CASUALTY INSURANCE COMPANY,

 GOVERNMENT EMPLOYEE’S INSURANCE COMPANY, GEICO INDEMNITY

 COMPANY, GEICO GENERAL INSURANCE COMPANY, GEICO CASUALTY

 COMPANY, GEICO ADVANTAGE INSURANCE COMPANY, GEICO CHOICE

 INSURANCE COMPANY, GEICO SECURE INSURANCE COMPANY, GEICO

 COUNTY      MUTUAL      INSURANCE        COMPANY,     THE     PROGRESSIVE

 CORPORATION,      PROGRESSIVE      AMERICAN      INSURANCE      COMPANY,

 PROGRESSIVE CASUALTY INSURANCE COMPANY, PROGRESSIVE GULF

 INSURANCE COMPANY, PROGRESSIVE SPECIALTY INSURANCE COMPANY,

 PROGRESSIVE CLASSIC INSURANCE COMPANY, PROGRESSIVE MICHIGAN

 INSURANCE COMPANY, PROGRESSIVE MOUNTAIN INSURANCE COMPANY,

 PROGRESSIVE      NORTHERN       INSURANCE      COMPANY,       PROGRESSIVE

 NORTHWESTERN INSURANCE, PROGRESSIVE PREFERRED INSURANCE

 COMPANY,     PROGRESSIVE     SECURITY     INSURANCE     CO,   PROGRESSIVE

                                      5
Case 6:14-cv-06016-GAP-EJK Document 294 Filed 06/25/20 Page 6 of 8 PageID 5931




 SOUTHEASTERN INSURANCE COMPANY, PROGRESSIVE WEST INSURANCE

 COMPANY,       PROGRESSIVE       ADVANCED         INSURANCE     COMPANY,

 PROGRESSIVE CHOICE INSURANCE COMPANY, PROGRESSIVE DIRECT

 INSURANCE     COMPANY,     PROGRESSIVE     GARDEN     STATE    INSURANCE,

 PROGRESSIVE      MARATHON       INSURANCE      COMPANY,       PROGRESSIVE

 PALOVERDE INSURANCE COMPANY, PROGRESSIVE SELECT INSURANCE

 COMPANY,       PROGRESSIVE       UNIVERSAL        INSURANCE     COMPANY,

 PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, ARTISAN &

 TRUCKERS     CASUALTY      COMPANY,      UNITED    FINANCIAL    CASUALTY

 COMPANY,     FARMERS     INSURANCE       EXCHANGE,    TRUCK    INSURANCE

 EXCHANGE, FARMERS INSURANCE COMPANY OF ARIZONA, FARMERS

 INSURANCE COMPANY OF OREGON, FARMERS INSURANCE COMPANY OF

 WASHINGTON, FARMERS INSURANCE COMPANY, INC., FARMERS TEXAS

 COUNTY MUTUAL INSURANCE COMPANY, ILLINOIS FARMERS INSURANCE

 COMPANY, MID-CENTURY INSURANCE COMPANY, FOREMOST COUNTY

 MUTUAL INSURANCE COMPANY, BRISTOL WEST INSURANCE COMPANY,

 COAST NATIONAL INSURANCE COMPANY, 21ST CENTURY CENTENNIAL

 INSURANCE COMPANY, 21ST CENTURY INDEMNITY INSURANCE COMPANY,

 21ST CENTURY INSURANCE COMPANY, LIBERTY MUTUAL HOLDING

 COMPANY, INC., LIBERTY MUTUAL GROUP INC., THE FIRST LIBERTY

 INSURANCE CORPORATION, LIBERTY COUNTY MUTUAL INSURANCE

 COMPANY, TEXAS, LIBERTY MUTUAL FIRE INSURANCE COMPANY, LIBERTY

                                      6
Case 6:14-cv-06016-GAP-EJK Document 294 Filed 06/25/20 Page 7 of 8 PageID 5932




 MUTUAL INSURANCE COMPANY, LM GENERAL INSURANCE COMPANY,

 PEERLESS INSURANCE COMPANY, SAFECO INSURANCE COMPANY OF

 AMERICA, SAFECO INSURANCE COMPANY OF ILLINOIS, NATIONWIDE

 MUTUAL INSURANCE COMPANY, ALLIED PROPERTY & CASUALTY

 INSURANCE        COMPANY,    AMCO     INSURANCE COMPANY, DEPOSITORS

 INSURANCE COMPANY, NATIONWIDE INSURANCE COMPANY OF AMERICA,

 COLONIAL       COUNTY     MUTUAL     INSURANCE      COMPANY,      NATIONWIDE

 AFFINITY       INSURANCE      COMPANY        OF     AMERICA,      NATIONWIDE

 AGRIBUSINESS          INSURANCE   COMPANY,        NATIONWIDE     PROPERTY      &

 CASUALTY INSURANCE COMPANY and NATIONWIDE MUTUAL FIRE

 INSURANCE COMPANY, and judgment is entered in favor of the Defendants and against

 the Plaintiffs, CRAWFORD’S AUTO CENTER, INC. and K & M COLLISION, LLC.



 Date: June 25, 2020

                                      ELIZABETH M. WARREN, CLERK
                                      s/M.P., Deputy Clerk




                                         7
     Case 6:14-cv-06016-GAP-EJK Document 294 Filed 06/25/20 Page 8 of 8 PageID 5933
                        CIVIL APPEALS JURISDICTION CHECKLIST

1.    Appealable Orders: Courts of Appeals have jurisdiction conferred and strictly limited by statute:

      (a)       Appeals from final orders pursuant to 28 U.S.C. Section 1291: Only final orders and judgments of district courts, or final orders
                of bankruptcy courts which have been appealed to and fully resolved by a district court under 28 U.S.C. Section 158, generally are
                appealable. A final decision is one that “ends the litigation on the merits and leaves nothing for the court to do but execute the
                judgment.” Pitney Bowes, Inc. V. Mestre, 701 F.2d 1365, 1368 (11th Cir. 1983). A magistrate judge’s report and recommendation
                is not final and appealable until judgment thereon is entered by a district court judge. 28 U.S.C. Section 636(c).

      (b)       In cases involving multiple parties or multiple claims, a judgment as to fewer than all parties or all claims is not a final,
                appealable decision unless the district court has certified the judgment for immediate review under Fed.R.Civ.P. 54(b), Williams
                v. Bishop, 732 F.2d 885, 885-86 (11th Cir. 1984). A judgment which resolves all issues except matters, such as attorneys’ fees and
                costs, that are collateral to the merits, is immediately appealable. Budinich v. Becton Dickinson & Co., 486 U.S. 196, 201, 108 S.
                Ct. 1717, 1721-22, 100 L.Ed.2d 178 (1988); LaChance v. Duffy’s Draft House, Inc., 146 F.3d 832, 837 (11th Cir. 1998).

      (c)       Appeals pursuant to 28 U.S.C. Section 1292(a): Appeals are permitted from orders “granting, continuing, modifying, refusing
                or dissolving injunctions or refusing to dissolve or modify injunctions...” and from “[i]nterlocutory decrees...determining the rights
                and liabilities of parties to admiralty cases in which appeals from final decrees are allowed.” Interlocutory appeals from orders
                denying temporary restraining orders are not permitted.

      (d)       Appeals pursuant to 28 U.S.C. Section 1292(b) and Fed.R.App.P.5: The certification specified in 28 U.S.C. Section 1292(b)
                must be obtained before a petition for permission to appeal is filed in the Court of Appeals. The district court’s denial of a motion
                for certification is not itself appealable.

      (e)       Appeals pursuant to judicially created exceptions to the finality rule: Limited exceptions are discussed in cases including, but
                not limited to: Cohen V. Beneficial Indus. Loan Corp., 337 U.S. 541,546,69 S.Ct. 1221, 1225-26, 93 L.Ed. 1528 (1949); Atlantic
                Fed. Sav. & Loan Ass’n v. Blythe Eastman Paine Webber, Inc., 890 F. 2d 371, 376 (11th Cir. 1989); Gillespie v. United States
                Steel Corp., 379 U.S. 148, 157, 85 S. Ct. 308, 312, 13 L.Ed.2d 199 (1964).

2.    Time for Filing: The timely filing of a notice of appeal is mandatory and jurisdictional. Rinaldo v. Corbett, 256 F.3d 1276, 1278 (11th Cir.
      2001). In civil cases, Fed.R.App.P.4(a) and (c) set the following time limits:

      (a)       Fed.R.App.P. 4(a)(1): A notice of appeal in compliance with the requirements set forth in Fed.R.App.P. 3 must be filed in the
                district court within 30 days after the entry of the order or judgment appealed from. However, if the United States or an officer or
                agency thereof is a party, the notice of appeal must be filed in the district court within 60 days after such entry. THE NOTICE
                MUST BE RECEIVED AND FILED IN THE DISTRICT COURT NO LATER THAN THE LAST DAY OF THE APPEAL
                PERIOD - no additional days are provided for mailing. Special filing provisions for inmates are discussed below.

      (b)       Fed.R.App.P. 4(a)(3): “If one party timely files a notice of appeal, any other party may file a notice of appeal within 14 days after
                the date when the first notice was filed, or within the time otherwise prescribed by this Rule 4(a), whichever period ends later.”

      (c)       Fed.R.App.P.4(a)(4): If any party makes a timely motion in the district court under the Federal Rules of Civil Procedure of a type
                specified in this rule, the time for appeal for all parties runs from the date of entry of the order disposing of the last such timely
                filed motion.

      (d)       Fed.R.App.P.4(a)(5) and 4(a)(6): Under certain limited circumstances, the district court may extend the time to file a notice of
                appeal. Under Rule 4(a)(5), the time may be extended if a motion for an extension is filed within 30 days after expiration of the
                time otherwise provided to file a notice of appeal, upon a showing of excusable neglect or good cause. Under Rule 4(a)(6), the
                time may be extended if the district court finds upon motion that a party did not timely receive notice of the entry of the judgment
                or order, and that no party would be prejudiced by an extension.

      (e)       Fed.R.App.P.4(c): If an inmate confined to an institution files a notice of appeal in either a civil case or a criminal case, the notice
                of appeal is timely if it is deposited in the institution’s internal mail system on or before the last day for filing. Timely filing may
                be shown by a declaration in compliance with 28 U.S.C. Section 1746 or a notarized statement, either of which must set forth the
                date of deposit and state that first-class postage has been prepaid.

3.    Format of the notice of appeal: Form 1, Appendix of Forms to the Federal Rules of Appellate Procedure, is a suitable format. See also
      Fed.R.App.P. 3(c). A pro se notice of appeal must be signed by the appellant.

4.    Effect of a notice of appeal: A district court loses jurisdiction (authority) to act after the filing of a timely notice of appeal, except for actions
      in aid of appellate jurisdiction or to rule on a timely motion of the type specified in Fed.R.App.P. 4(a)(4).




                                                                        -8-
